
	
		II
		110th CONGRESS
		1st Session
		S. 1038
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Cornyn (for himself
			 and Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to expand workplace health incentives by equalizing the tax consequences of
		  employee athletic facility use.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Health Improvement Program
			 Act of 2007.
		2.Employer-provided off-premises health club
			 services
			(a)Treatment as fringe benefitSubparagraph (A) of section 132(j)(4) of
			 the Internal Revenue Code of 1986 (relating to on-premises gyms and other
			 athletic facilities) is amended to read as follows:
				
					(A)In generalGross income shall not include—
						(i)the value of any on-premises athletic
				facility provided by an employer to its employees, and
						(ii)so much of the fees, dues, or membership
				expenses paid by an employer to an athletic or fitness facility described in
				subparagraph (C) on behalf of its employees as does not exceed $900 per
				employee per
				year.
						.
			(b)Athletic facilities describedParagraph (4) of section 132(j) of the
			 Internal Revenue Code of 1986 (relating to special rules) is amended by adding
			 at the end the following new subparagraph:
				
					(C)Certain athletic or fitness facilities
				describedFor purposes of
				subparagraph (A)(ii), an athletic or fitness facility described in this
				subparagraph is a facility—
						(i)which provides instruction in a program of
				physical exercise, offers facilities for the preservation, maintenance,
				encouragement, or development of physical fitness, or is the site of such a
				program of a State or local government,
						(ii)which is not a private club owned and
				operated by its members,
						(iii)which does not offer golf, hunting,
				sailing, or riding facilities,
						(iv)whose health or fitness facility is not
				incidental to its overall function and purpose, and
						(v)which is fully compliant with the State of
				jurisdiction and Federal anti-discrimination
				laws.
						.
			(c)Exclusion applies to highly compensated
			 employees only if no discriminationSection 132(j)(1) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking Paragraphs (1) and (2)
			 of subsection (a) and inserting Subsections (a)(1), (a)(2), and
			 (j)(4), and
				(2)by striking the heading thereof through
			 (2)
			 apply and inserting Certain exclusions
			 apply.
				(d)Employer deduction for dues to certain
			 athletic facilities
				(1)In generalParagraph (3) of section 274(a) of the
			 Internal Revenue Code of 1986 (relating to denial of deduction for club dues)
			 is amended by adding at the end the following new sentence: The
			 preceding sentence shall not apply to so much of the fees, dues, or membership
			 expenses paid to athletic or fitness facilities (within the meaning of section
			 132(j)(4)(C)) as does not exceed $900 per employee per year..
				(2)Conforming amendmentThe last sentence of section 274(e)(4) of
			 such Code is amended by inserting the first sentence of before
			 subsection (a)(3).
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
